     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 1 of 26
                                                                           Page 1 of 26


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

CHARLES LITTON MORRIS,

      Plaintiff,

v.                                                     Case No. 3:16cv15-RV-HTC

OFFICER DERRIC JOHNSON, et al.,

     Defendants.
_________________________________/

                               ORDER and
                      REPORT AND RECOMMENDATION

      Plaintiff Charles Morris, proceeding pro se and in forma pauperis, sues

Defendants under 42 U.S.C. § 1983 for allegedly violating his Eighth Amendment

rights. ECF Doc. 20. Plaintiff alleges Defendant Corizon LLC (“Corizon”) acted

with deliberate indifference to his medical needs by failing to surgically repair his

hernia. Id. Plaintiff alleges individual defendants, Derric Johnson, Daniel Lucante

and Kendal May, used excessive force against him. Id.

      Before the Court are Defendants’ motions for summary judgment (ECF Docs.

144, 145, 156), Plaintiff’s responses in opposition (ECF Docs. 160, 162) and

Corizon’s reply (ECF Docs. 165, 166). These motions have been referred to the

undersigned Magistrate Judge for a Report and Recommendation pursuant to 28

U.S.C. § 636 and N.D. Fla. Loc. R. 72.2(C).           After reviewing the parties’
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 2 of 26
                                                                            Page 2 of 26


submissions, the record and the relevant law, the undersigned recommends that

Corizon’s Motion for Summary Judgment (ECF Doc. 145) be GRANTED and

Johnson, Lucante and May’s Amended Motion for Summary Judgment (ECF Doc.

156) be DENIED. Also before the Court are several motions related to the motions

for summary judgment (ECF Docs. 161, 163, 169 and 171).

      I.     Legal Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). “[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of fact is “material” if it might

affect the outcome of the case under the governing law, and it is “genuine” if the

record taken as a whole could lead a rational fact finder to find for the nonmoving

party. Id. Summary judgment is not appropriate “if a reasonable fact finder

evaluating the evidence could draw more than one inference from the facts, and if

that inference introduces a genuine issue of material fact.” Jeffery v. Sarasota White

Sox, Inc., 64 F.3d 590, 594 (11th Cir. 1995). Generally, the Court must view the facts

in the light most favorable to the non-moving party (here, Plaintiff) and draw all



Case No. 3:16cv15-RV-HTC
      Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 3 of 26
                                                                                         Page 3 of 26


reasonable inferences in favor of that party. Mann v. Taser Int’l, Inc., 588 F.3d 1291,

1303 (11th Cir. 2009).

       III.    Facts

       Plaintiff’s claims relate to events that occurred between January 11, 2014, and

November 15, 2015, while he was in the custody of the Florida Department of

Corrections (“FDOC”) at Northwest Florida Reception Center (“NWFRC”). The

facts pertinent to the resolution of Defendants’ motions for summary judgment are

drawn from Plaintiff’s verified fourth amended complaint 1 (ECF Doc. 20), the

evidence submitted by Defendants (ECF Docs. 144, 156-1 – 156-6) and the evidence

submitted by Plaintiff (ECF Doc. 160-2). Nevertheless, matters stated below as

“facts” for purposes of summary judgment review may not be the actual facts. See

Montoute v. Carr, 114 F.3d 181, 182 (11th Cir. 1997).

               A.      Plaintiff’s Evidence

       At approximately 9:30 p.m. on January 11, 2014, Plaintiff was called from his

dormitory to the officer’s station at NWFRC. ECF Doc. 20, p. 4. An unknown

officer handcuffed Plaintiff and escorted him to the center gate area. Id. There,

Officer Johnson grabbed Plaintiff and punched him in the “left rib-cage area” five




1
 See Sammons v. Taylor, 967 F.2d 1533, 1545 n.5 (11th Cir. 1992) (“[F]acts alleged in an inmate’s
sworn pleading are sufficient and . . . a separate affidavit is not necessary.”); Perry v. Thompson,
786 F.2d 1093, 1095 (11th Cir. 1986) (holding specific facts pled in a sworn complaint must be
considered in opposition to a motion for summary judgment).


Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 4 of 26
                                                                              Page 4 of 26


(5) times. Id. Plaintiff says the punches broke his ribs and caused “severe swelling

and bruising to Plaintiff’s left shoulder/rib-cage area.” Id. Plaintiff “was returned

to his dorm” and “told not to tell anyone of the attack or they could come back and

do it again.” Id., p. 5.

       Plaintiff waited until January 14, 2014, to report the January 11 incident to

NWFRC staff due to fear of retaliation. Id. An unknown nurse “briefly looked at

Plaintiff with no treatment provided.” Id., p. 5-6. Captain Burdeshaw placed

Plaintiff in confinement for fifty-six (56) days “to conceal the healing process of

Plaintiff’s injuries.” Id., p. 6. While in confinement, Nurse Davis “came to look at

Plaintiff and said that x-rays would be taken for Plaintiff’s broken ribs, but none

were ever taken.” Id. Only Defendant Johnson was involved in the January 2014

incident.

       The primary basis of Plaintiff’s excessive force claim arises out of an incident

that occurred on May 15, 2014. ECF Doc. 162, p. 9. On that day, Officers Johnson

and Maples entered the NWRFC law library and ordered Plaintiff to walk outside.

ECF Doc. 20, p. 6. The officers handcuffed Plaintiff and escorted him to the medical

department for a pre-confinement physical.         Id., p. 7.   Nurse Lucas checked

Plaintiff’s vital signs and stated, “my God, your blood pressure is high.” Id. Plaintiff

responded, “I’m about to be killed,” but Lucas told him “oh, you’ll be fine.” Id.




Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 5 of 26
                                                                            Page 5 of 26


Plaintiff “was taken to confinement and placed there under a bogus ‘disorderly

conduct’ charge.” Id.

      Officers Johnson, Lucante, May and three (3) unknown officers then “picked

Plaintiff up [and carried] him horizontally to a back room where they threw [him] to

the concrete floor.” Id. The officers “began to kick and stomp Plaintiff all over his

body, especially around his mid-section/abdomen/shoulders/chest/rib-cage areas,

repeatedly and seemingly endlessly.”       Id.   In addition, Lucante stomped on

Plaintiff’s testicles; an unknown officer stomped on the back of Plaintiff’s head,

“smashing his face into the concrete floor” and causing a laceration above his left

eye. Id., p. 8. After Plaintiff was placed in a shower stall, Lucante sprayed chemical

agents into the laceration. Id. Nurse Lucas subsequently glued the wound shut. Id.

Plaintiff “was placed in a confinement cell feeling the effects of severe confusion,

room/head spinning.” Id. An hour later, Sergeant Pope photographed the head

wound. Id. Plaintiff “remained in confinement for 16 days deprived of meals by

Officer May” until being released around June 1, 2014. Id.

      After his release from confinement, Plaintiff “began feeling abdominal pain

similar to the pain felt when his testicles had been stomped on by Officer Lucante.”

Id., p. 10. Plaintiff “then sought medical care when he learned that he had suffered

a (inguinal) hernia.” Id., p. 11. “This diagnosis was confirmed by inmate Dr.

William N. Taylor, M.D.” Id. “[F]rom the beginning of June 2014 [through]



Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 6 of 26
                                                                            Page 6 of 26


Plaintiff’s November 15, 2015, release from prison[,] Plaintiff repeatedly sought the

required/necessary medical surgery to repair his inguinal hernia, advising Corizon

medical staff that the pain, size, symptoms, and degeneration of his hernia was

gradually getting worse . . . .” Id. “The entire time, Drs. Ladele and Ortiz said that

all they were allowed to do was prescribe ibuprofen, gas medication, and issue a

hernia belt.” Id., p. 12. Drs. Ladele and Ortiz also said “Corizon was not going to

pay to fix the hernia because Plaintiff did not have enough time left on his sentence

. . . .” Id. “Nursing staff made additional comments like, ‘get it fixed when you get

out at your own expense, or through your county health department, or through

Obamacare.’” Id.

      After Plaintiff’s November 15, 2015, release from the FDOC, a vocational

rehabilitation program referred him to Dr. Ludovic Lasquety. Id., p. 12-13. Dr.

Lasquety examined Plaintiff’s abdomen on February 25, 2016, and noted “an

obvious left inguinal hernia which is reducible.” ECF Doc. 160-2, p. 32. Dr.

Lasquety “discussed methods of repair” and Plaintiff preferred “a laparoscopic

approach.” Id. Dr. Lasquety noted “surgery is recommended to repair the left

inguinal hernia with mesh.” Id. On July 25, 2016, Dr. Lasquety scheduled the

surgery for September 12, 2016. Id., p. 35.




Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 7 of 26
                                                                             Page 7 of 26


             B.     Defendant Corizon’s Evidence

      Corizon was contracted to provide health care services for inmates at

NWFRC. Plaintiff was treated primarily by Corizon employees, Nurse Christy

Davis and Drs. Ladele and Ortiz. Plaintiff’s medical and grievance records indicate

the following. On June 30 and July 2 of 2014, Plaintiff was a “no show” for sick

call. ECF Doc. 144-2, p. 1. Later, on July 2, however, Nurse Davis examined

Plaintiff and concluded “no [treatment] indicated [at] present for small inguinal

hernia.” Id. Plaintiff was seen in sick call again on July 4, 2014, with complaints

about the hernia. Id. Nurse Lucas referred him to “MD/ARNP call out” for further

evaluation. Id. Nurse Davis ordered ibuprofen and a hernia belt on July 11. Id., p.

2.

      On July 31, 2014, Plaintiff was not wearing the hernia belt, but stated “my

hernia isn’t bothering me as bad now since I have a job change out of the kitchen.”

Id., p. 3. Nurse Davis continued Plaintiff’s treatment plan after examining him and

concluding he had a stable, small, reducible inguinal hernia. Id. Plaintiff failed to

appear for sick call on October 22 and November 13. Id.

      On January 15, 2015, Plaintiff submitted an informal grievance which alleged

that “FDOC/Corizon” refused to provide adequate medical treatment because

Plaintiff did not have “enough time left on [his] sentence.” Id., p. 6-7. The grievance

was denied; Plaintiff was advised that a hernia “does not automatically require



Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 8 of 26
                                                                                Page 8 of 26


surgery” and his “chart [was] under review by [a] clinician.” Id., p. 6. Also, on

January 15, Nurse Davis ordered an additional ninety (90) days’ worth of ibuprofen

and Zantac. Id., p. 8.

      On January 23, 2015, Plaintiff reported his hernia “bother[ed]” him and he

was not wearing the hernia belt. Id., p. 9. Nurse Davis provided Plaintiff a low-

bunk pass, a pass for a hernia belt, and a pass that restricted Plaintiff to

lifting/pushing/pulling no more than ten (10) pounds.2 Id. Davis also extended the

order of ibuprofen by 180 days. Id., p. 10.

      On March 16, 2015, Plaintiff reported “persistent pain mostly [with]

ambulation,” but no pain when at rest. Id., p. 12. He said the pain was “worse [with]

eating beans [and] other foods like cabbage.” Id. An examination showed the hernia

was reducible and stable. Id. Dr. Ladele and Nurse Tharp ordered an ultrasound,

replaced Plaintiff’s extra-large hernia belt with a medium one, and continued the

ibuprofen. Id. The April 16, 2015, ultrasound revealed no evidence of bowel

herniation. Id., p. 13.98

      On May 19, 2015, Plaintiff informed Dr. Ortiz that his hernia caused pain

when standing and ambulating but rest relieved it. Id., p. 14. Dr. Ortiz examined

Plaintiff and found the hernia was reducible and stable. Id. Dr. Ortiz scheduled a



2
 Plaintiff maintained these passes until his discharge from the FDOC in November 2015. ECF
Doc. 144-2, p. 15-16.


Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 9 of 26
                                                                             Page 9 of 26


follow-up in eight weeks. Id. On June 7, 2015, however, Plaintiff submitted an

inmate request asserting Dr. Ortiz said Plaintiff would be scheduled to see a surgical

specialist. Id., p. 20. Plaintiff stated his hernia continued “to get worse as to size,

symptoms, and pain.” Id. The response noted “[t]here is nothing in your chart about

seeing a specialist.” Id.

      Dr. Ladele examined Plaintiff on July 9, 2015, noting the April ultrasound

revealed no bowel herniation, and Plaintiff reported his pain was unchanged. Id., p.

21. Dr. Ladele recommended that Plaintiff “strongly consider [a gastrointestinal

consultation]” for the hernia. Ladele’s notes, however, suggest that “[patient] would

like to wait for next step in [management] 2° legal matters.” Id. To treat Plaintiff’s

pain, Dr. Ladele substituted Mobic for ibuprofen. Id., p. 22. Plaintiff visited the

Chronic Illness Clinic on August 3, 2015, and Nurse Davis reported that Plaintiff

voiced no complaints. Id., p. 23.

      On August 13 and October 22 of 2015, Plaintiff submitted informal

grievances to the medical department concerning the pain associated with his hernia.

Id., p. 24-26. In the October 22 grievance, Plaintiff reported the nurse at sick call

stated three (3) times that Plaintiff had only three (3) weeks till the end of his

sentence. Id., p. 26.

      Corizon submits an affidavit from Nurse Davis to support its motion. ECF

Doc. 144-1. She “provided most of the care regarding [Plaintiff’s] hernia condition.”



Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 10 of 26
                                                                             Page 10 of 26


Id., p. 2. Nurse Davis states surgery was not indicated for the hernia because it was

small, easily reducible and stable, with no evidence of bowel herniation. Id. She

states the appropriate treatment, pain medication and a hernia belt, was provided to

Plaintiff, but he often did not use the belt and missed sick call requests he made. Id.

If Nurse Davis thought surgery was appropriate, nothing prevented her from

requesting that Plaintiff be seen by a specialist at the Regional Medical Center. Id.

             C.     Defendants Johnson, Lucante and May’s Evidence

      The Individual Defendants rely upon an FDOC Office of the Inspector

General (“OIG”) Inquiry Summary Report and an Incident Report relating to the

January 2014 incident. ECF Docs. 156-4, 156-5. Both Reports describe Plaintiff’s

allegations of being taken to the center gate and punched on the left side of his torso.

The Inquiry Summary Report indicates the OIG interviewed Officer Grissett, the

individual who Plaintiff claimed called him to the laundry room before the escort to

the center gate. ECF Doc. 156-4, p. 2. Officer Grissett denied calling Plaintiff to

the laundry room or seeing any inmates in that area at the time Plaintiff alleged. Id.

The OIG notes there were no witnesses to the assault and no video capability in the

area of the alleged assault. Id. Based on a lack of supporting information, the OIG

closed the inquiry without action. Id., p. 3.

      With respect to the May 15, 2014, allegations, the Individual Defendants rely

on a declaration from Lucante, which indicates the following. ECF Doc. 156-1. On



Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 11 of 26
                                                                               Page 11 of 26


May 15, 2014, at approximately 2:00 p.m., Lucante was conducting a security check

and observed Plaintiff banging his head on his cell wall. Id., p. 2. Lucante ordered

Plaintiff to stop his self-injurious behavior and submit to hand restraints, but Plaintiff

refused to comply. Id. To stop Plaintiff from injuring himself further, Lucante

sprayed Plaintiff with three (3) one-second bursts of chemical agents. Id. After

application of the chemical agents, Plaintiff began to comply with Lucante’s orders.

Id., p. 3. Plaintiff then received a medical examination and cool water shower, and

he was placed in a cell for observation. Id. Lucante denies that Plaintiff was taken

into a room and subjected to excessive force. Id.

      The Individual Defendants also submit a Report of Force Used form, a

Warden’s Summary form and an Incident Report which are consistent with

Lucante’s description of events. ECF Doc. 156-2. They also rely on an FDOC OIG

Inquiry Summary Report. ECF Doc. 156-3. The Inquiry Summary Report indicates

an anonymous inmate made a “TIP call” and alleged Plaintiff was beaten by

unidentified officers and needed medical assistance. Id., p. 2. The caller also

claimed the OIG needed to investigate and Plaintiff’s life was in danger. Id. The

OIG closed the inquiry and concluded no further action was warranted based on

Lucante’s reported use of force. Id. Lastly, Defendants rely on a photograph that

shows Plaintiff with a bandaged injury above his left eye. ECF Doc. 156-6.




Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 12 of 26
                                                                            Page 12 of 26


      IV.    Discussion

             A.     Preliminary Matters

      Plaintiff and Defendant Corizon filed several motions related to the pending

motions for summary judgment. First, Plaintiff moves for permission to exceed the

30-page limit for his response to the Individual Defendants’ Amended Motion for

Summary Judgment. ECF Doc. 161. Plaintiff’s motion was not opposed and his

response (ECF Doc. 162) exceeded the page limit by only one page. Plaintiff’s

motion is granted. Plaintiff also moves for entry of handheld video evidence into

the summary judgment record. ECF Doc. 163. The handheld video recorded the

events following Lucante’s use of chemical agents, including the escort of Plaintiff

to a medical examination. See ECF Doc. 156-2, p. 5; ECF Doc. 162, p. 17-21. The

parties do not contend the video captured the events forming the basis of Plaintiff’s

Eighth Amendment excessive force claim. Thus, the video evidence is not relevant

to the Individual Defendants’ motion for summary judgment. Plaintiff’s motion is

denied.

      Defendant Corizon moves to strike Plaintiff’s surreply (ECF Doc. 167)

because he did not seek permission from the Court before filing it. ECF Doc. 169.

Although the Northern District of Florida’s Local Rules do not allow a party to file

a surreply without prior permission from the Court, see N.D. Fla. Loc. R. 7.1, 56.1,

the Court has discretion to allow a surreply. The Court will treat Plaintiff’s response



Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 13 of 26
                                                                                     Page 13 of 26


to the motion to strike (ECF Doc. 171)3 as a belated request for permission.

Corizon’s motion to strike is denied.

              B.      Corizon’s Motion for Summary Judgment

       “[T]o prevail on a civil rights action under § 1983, a Plaintiff must show that

he or she was deprived of a federal right by a person acting under color of state law.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). A § 1983 claim

may arise when prison officials act with deliberate indifference to an inmate’s

serious medical needs in violation of the Eighth Amendment. See Estelle v. Gamble,

429 U.S. 97, 104-05 (1976); see also Harris v. Thigpen, 941 F.2d 1495, 1504 (11th

Cir. 1991) (“Federal and state governments . . . have a constitutional obligation to

provide minimally adequate medical care to those whom they are punishing by

incarceration.”).

       To establish deliberate indifference, a plaintiff “must show: (1) a serious

medical need; (2) the defendants’ deliberate indifference to that need; and (3)

causation between that indifference and the plaintiff’s injury.” Mann v. Taser Int’l,

Inc., 588 F.3d at 1306-07. A serious medical need is “one that, if left unattended,

poses a substantial risk of serious harm.” Id. at 1307 (quoting Farrow v. West, 320

F.3d 1235, 1243 (11th Cir. 2003)). For an actor to be found to have acted with



3
  ECF Doc. 171 is titled “Plaintiffs Motion to Strike Corizon’s Doc. 169 Motion to Strike” but is
really a response to Corizon’s motion and was docketed as a response.


Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 14 of 26
                                                                            Page 14 of 26


deliberate indifference to that need, a plaintiff must prove: “(1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is

more than gross negligence.” Goodman v. Kimbrough, 718 F.3d 1325, 1331-32 (11th

Cir. 2013) (quoting Townsend v. Jefferson Cty., 601 F.3d 1152, 1158 (11th Cir.

2010)). For an actor to have subjective knowledge, “the official must both be aware

of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.

825, 837 (1994).

      Deliberate indifference requires more than “merely accidental inadequacy,

negligence in diagnosis or treatment, or even medical malpractice actionable under

state law.” Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (citation and

quotations omitted). Prison officials may avoid Eighth Amendment liability by

showing, for example: (1) “that they did not know of the underlying facts indicating

a sufficiently substantial danger and that they were therefore unaware of a danger”;

(2) “they knew the underlying facts but believed (albeit unsoundly) that the risk to

which the facts gave rise was insubstantial or nonexistent”; or (3) “they responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511

U.S. at 844.

      Based on the facts presented, a jury could not reasonably conclude that the

medical treatment provided to Plaintiff violated the Eighth Amendment. While



Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 15 of 26
                                                                            Page 15 of 26


Corizon and Plaintiff may dispute whether Plaintiff missed sick call appointments,

wore his hernia belt as prescribed or made ongoing complaints about pain, the parties

do not dispute Plaintiff was treated with pain medication, a hernia belt and restricted

activity passes. After medical staff diagnosed Plaintiff as suffering from a hernia,

they examined him and monitored his condition, including performing an ultrasound

which showed no bowel herniation.           Plaintiff’s desire for a different, less

conservative course of treatment, namely surgery, does not amount to deliberate

indifference. See Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (“[W]hether

governmental actors should have employed additional diagnostic techniques or

forms of treatment ‘is a classic example of a matter for medical judgment’ and

therefore not an appropriate basis for grounding liability under the Eighth

Amendment.”) (quoting Estelle, 429 U.S. at 107); Harris, 941 F.2d at 1505 (“Nor

does a simple difference in medical opinion between the prison’s medical staff and

the inmate as to the latter’s diagnosis or course of treatment support a claim of cruel

and unusual punishment.”) (citation omitted).

      Indeed, the Eleventh Circuit has held that a decision to provide nonsurgical

treatment for a reducible hernia does not constitute deliberate indifference. In

Palazon v. Sec’y for Dep’t of Corr., plaintiff McKenna “claimed that healthcare

providers delayed in performing necessary surgery on the hernia and that this delay




Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 16 of 26
                                                                                       Page 16 of 26


caused him greater than necessary pain.” 361 F. App’x 88, 89 (11th Cir. 2010). The

Eleventh Circuit noted:

       Evidence showed that McKenna received treatment for his hernia
       symptoms on many occasions. Among other things, he received a
       hernia truss, pain medication, and a wheelchair to help him move
       around. Medical records showed that McKenna saw doctors regularly
       and that his hernia remained reducible; and doctors did not want to
       operate on the hernia as long as it remained reducible. McKenna
       eventually did have surgery for his hernia.

Id. The Eleventh Circuit concluded “[a]ny delay in receiving surgery was because

the hernia remained treatable without surgery. That McKenna felt he should have

had surgery earlier than he did is insufficient to support a deliberate indifference

claim.” Id.

       Palazon demonstrates the provision of nonsurgical treatment for a reducible

hernia, like Plaintiff’s, does not constitute deliberate indifference. See Clark v.

Adams, 233 F. App’x 400, 401 (5th Cir. 2007) (prisoner with bilateral hernias failed

to establish constitutional violation because “[t]he medical records show that Clark

was seen by medical personnel and was given medication and a truss. Clark’s

allegations are best described as a disagreement with the medical treatment he has

received or, at most, allegations that Dr. Adams was negligent in failing to refer him

for surgery.”). 4



4
  Furthermore, the evidence submitted to the district court in Palazon showed McKenna
complained about his hernia for over two (2) years before receiving surgery, which is significantly


Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 17 of 26
                                                                                     Page 17 of 26


       Moreover, Plaintiff presents no evidence his condition required surgery while

he was at NWFRC. No treating provider concluded before November 2015 that

Plaintiff’s hernia required surgery. Nurse Davis states her medical judgment was

the hernia could be treated without surgery. ECF Doc. 144-1. While Drs. Ortiz and

Ladele considered referring Plaintiff to a specialist or gastrointestinal consultation,

neither opined surgery was medically necessary.                ECF Doc. 144-2, p. 20-21.

Additionally, there is no evidence that medical personnel failed to treat Plaintiff’s

complaints of pain or that the delay in surgical treatment rendered the hernia

irreducible. See Hill v. DeKalb Reg’l Youth Detention Ctr., 40 F.3d 1176, 1186-87

(11th Cir. 1994); Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990). To the

contrary, Dr. Lasquety, the physician Plaintiff saw after his November 2015 release

from FDOC custody and upon whose opinion Plaintiff relies, confirmed the hernia

remained reducible. ECF Doc. 160-2, p. 32. In fact, Dr. Lasquety did not schedule

surgery until September 2016, even though Plaintiff’s initial visit to him was in

February 2016. Id., p. 35. The timing of Dr. Lasquety’s surgical recommendation,

coming six (6) months after Plaintiff’s initial visit and nine (9) months after he was

treated at NWFRC, undercuts Plaintiff’s claim. If Dr. Lasquety did not believe

Plaintiff’s hernia required immediate surgical intervention in February 2016, it




longer than the period at issue in this case. See Palazon et al. v. Fla. Dep’t of Corr., Case No.
2:05cv14224-KMM, ECF Docs. 145, 188 (S.D. Fla.).


Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 18 of 26
                                                                                      Page 18 of 26


cannot be said that Corizon’s failure to provide surgery prior to November 2015—

when the condition was less serious5—was “so grossly incompetent, inadequate, or

excessive as to shock the conscience or be intolerable to fundamental fairness.”6

Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986) (citation omitted).

       Seeking to impose corporate liability on Corizon for the conduct of Drs.

Ladele and Ortiz and Nurse Davis, Plaintiff argues that Corizon had a custom or

policy of denying surgery to inmates and points to comments he contends were made

by Drs. Ladele and Ortiz that Corizon would not pay to fix his hernia because he did

not have enough time left on his sentence. ECF Doc. 160, p. 4. “[T]o impose § 1983

liability on a [corporation], a plaintiff must show: (1) that his constitutional rights

were violated; (2) that the [corporation] had a custom or policy that constituted

deliberate indifference to that constitutional right; and (3) that the policy or custom

caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)

(citation omitted).

       As an initial matter, since the treatment Plaintiff received did not violate the

Eighth Amendment, Corizon cannot be held liable for causing such a violation,


5
 Dr. Lasquety’s February 25, 2016, treatment note states Plaintiff’s hernia “is getting larger and
more uncomfortable at this point,” (ECF Doc. 160-2, p. 31) yet even at this point Lasquety did not
believe immediate surgical treatment was required.
6
  Dr. Lasquety’s opinion is further of limited benefit to Plaintiff because “what one medical
profession[al] determines at a later point in time does not support a claim of deliberate
indifference.” Ross v. Corizon Med. Servs., 700 F. App’x 914, 917 (11th Cir. 2017) (citing Harris,
941 F.2d at 1505).


Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 19 of 26
                                                                              Page 19 of 26


regardless of any custom or policy it may have. See also Ross, 700 F. App’x at 917-

18 (“[B]ecause Mr. Ross has not demonstrated that there was a constitutional

violation in this case, by extension, he cannot establish that Corizon participated in

or caused such a violation.”) (citation omitted); Monteleone v. Corizon; 686 F.

App’x 655, 661 (11th Cir. 2017) (“Mr. Monteleone’s claim that Corizon’s policies

should have allowed for better treatment options like surgery, medical passes, boots,

and physical therapy—was not cognizable under § 1983 because evidence of

medical malpractice alone is not sufficient for a constitutional violation. Mr.

Monteleone has not demonstrated that there was a constitutional violation in this

case, thus, he cannot establish that Corizon participated in or caused such a

violation.”) (citations omitted); Gish v. Thomas, 516 F.3d 952, 955 (11th Cir. 2008)

(“Without an underlying violation of [a detainee’s] constitutional rights, [a sheriff]

cannot be liable in his individual or official capacity for a failure to train [a deputy]

and [a county] cannot be liable on the ground that its policy caused a constitutional

violation.”); Palermo v. Corr. Med. Servs. Inc., 133 F. Supp. 2d 1348, 1363 (S.D.

Fla. 2001) (“It almost goes without saying that there can be no custom of deliberate

indifference to a Plaintiff’s Constitutional rights for those Plaintiffs who have not

suffered a Constitutional tort.”).

      Moreover, corporate liability cannot attach because Plaintiff cannot show the

alleged custom or policy (even if one existed) resulted in deliberate indifference to



Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 20 of 26
                                                                                      Page 20 of 26


his serious medical needs. In other words, the comments made by Drs. Ladele and

Ortiz do not show that the alleged custom or policy (versus, for example, the fact

that it was not necessary at the time) was the “moving force” behind their decision

to treat the hernia with continued observation, a hernia belt, passes and pain

medication. See McDowell, 392 F.3d at 1292 (holding that a plaintiff must prove

causation by demonstrating that a municipality’s deliberate conduct was the

“moving force” behind his injury). Indeed, Drs. Ladele and Ortiz’s comments do

not show they believed the surgery Plaintiff desired was required or necessary

(versus elective). 7    “[T]he naked assertion that Defendants considered cost in

treating [Plaintiff’s] hernia does not suffice to state a claim for deliberate

indifference, as prisoners do not have a constitutional right to limitless medical care,

free of the cost constraints under which law-abiding citizens receive treatment.”

Winslow v. Prison Health Servs., 406 F. App’x 671, 674 (3d Cir. 2011). Plaintiff’s

argument either presupposes that surgery is the only treatment for hernias, an

argument the Eleventh Circuit has already rejected, Palazon, 361 F. App’x at 89, or

presupposes it was necessary (which he has no evidence to support). Plaintiff’s

ability to establish the causation element of the corporate liability standard is further


7
 Plaintiff also points to Copeland v. Jones, Case No. 4:15cv452-RH-CAS (N.D. Fla. 2017), a suit
brought by inmates also claiming such a custom or policy exists. Copeland resulted in a settlement
without an admission of liability by Corizon. That case is not relevant here because no
determination was made a custom or policy existed and the alleged facts regarding each plaintiff’s
medical needs and the treatment provided are different from the facts here, which show Plaintiff
was provided with constitutionally adequate medical care for his particular medical needs.


Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 21 of 26
                                                                              Page 21 of 26


undermined by Nurse Davis’ undisputed testimony that she could have referred

Plaintiff for surgery if she felt it was necessary. ECF Doc. 144-1, p. 2. Plaintiff’s

reliance on Drs. Ladele and Ortiz’s consideration of a referral to a specialist also cuts

against his argument as such a referral would not have been made if the doctors had

ruled out surgery as an option because of the alleged Corizon custom or policy

against same. ECF Doc. 144-2, p. 20-21. Accordingly, the undersigned finds that

Corizon’s motion for summary judgment should be granted.

             C.     Johnson, Lucante and May’s Amended Motion for Summary
                    Judgment

      In Eighth Amendment excessive force claims, the “core judicial inquiry” is

“not whether a certain quantum of injury was sustained, but rather ‘whether force

was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.’” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting

Hudson v. McMillian, 503 U.S. 1, 7 (1992)). In determining whether force was

applied maliciously and sadistically to cause harm, a court considers: “a) the need

for the application of force; b) the relationship between the need and the amount of

force that was used; c) the extent of the injury inflicted upon the prisoner; d) the

extent of the threat to the safety of staff and inmates; and e) any efforts made to

temper the severity of a forceful response.” Fennell v. Gilstrap, 559 F.3d 1212, 1217

(11th Cir. 2009) (citing Cockrell v. Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).




Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 22 of 26
                                                                             Page 22 of 26


      The Individual Defendants move for summary judgment on Plaintiff’s Eighth

Amendment claim on three grounds: (1) there’s no genuine issue of material fact

that excessive force was not used; (2) qualified immunity applies and (3) Plaintiff

cannot recover where the injury is de minimis. None of these arguments, however,

warrant the entry of summary judgment in favor of the Individual Defendants.

      First, as detailed in the recitation of the facts, the parties present conflicting

versions of the events on January 11 and May 15 of 2014. Taking Plaintiff’s version

as true, as the Court must do, the finder of fact could believe that, without

justification, Johnson used excessive force on January 11, and Defendants did so on

May 15 of 2014. See Reid v. Sec’y, Fla. Dep’t of Corr., 486 F. App’x 848, 852 (11th

Cir. 2012) (“[F]or purposes of summary judgment, there is nothing inherently wrong

with ‘self-serving testimony,’ and it may not be disregarded by the district court in

determining whether there is a genuine dispute of fact on a material issue in the

case.”).

      Second, “a defense of qualified immunity is not available in cases alleging

excessive force in violation of the Eighth Amendment, because the use of force

‘maliciously and sadistically to cause harm’ is clearly established to be a violation

of the Constitution by the Supreme Court decisions in Hudson and Whitley.” Skrtich

v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002). A reasonable prison official

would understand that striking or applying chemical agents to a prisoner without



Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 23 of 26
                                                                                 Page 23 of 26


justification would violate the Constitution. Defendants, therefore, are not entitled

to qualified immunity on Plaintiff’s Eighth Amendment excessive force claim.

      Third, the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e),

which has been interpreted to require more than a de minimis injury for a plaintiff to

recover either compensatory or punitive damages for constitutional violations, does

not apply because Plaintiff was not in custody when he filed this suit. See ECF Doc.

1; See Harris v. Garner, 216 F.3d 970, 974 (11th Cir. 2000) (“Because section

1997e(e) applies only to claims filed while an inmate is confined, it does not prevent

a former prisoner from filing after release a monetary damages claim for mental and

emotional injury suffered while confined, without a prior showing of physical

injury.”). It also does not apply simply because Plaintiff is currently back in custody.

Harris, 216 F.3d at 979-80 (“‘[B]rought’ and ‘bring’ refer to the filing or

commencement of a lawsuit, not to its continuation.”). Moreover, there is a dispute

of fact as to whether the physical injury was more than de minimis.                  While

Defendants rely on a photograph depicting a minor injury over Plaintiff’s eye,

Plaintiff contends that his hernia is a result of the alleged excessive force.

      Although not specifically asserted as an independent cause of action, the

Individual Defendants also seek summary judgment on Plaintiff’s Fourteenth




Case No. 3:16cv15-RV-HTC
       Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 24 of 26
                                                                                   Page 24 of 26


Amendment claim, to the extent he is making one.8 In his complaint, Plaintiff claims

“his right to equal protection was violated as all inmates [were] not treated with

similar abuse, but many of those with similar (alleged) charges are.” 9 ECF Doc. 20,

p. 13. The Equal Protection Clause requires the government to treat similarly

situated people in a similar manner. See City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985). “To establish an equal protection claim, a prisoner must

demonstrate that (1) ‘he is similarly situated with other prisoners who received’ more

favorable treatment; and (2) his discriminatory treatment was based on some

constitutionally protected interest such as race.” Jones v. Ray, 279 F.3d 944, 946-

47 (11th Cir. 2001) (quoting Damiano v. Fla. Parole & Prob. Comm’n, 785 F.2d

929, 932-33 (11th Cir. 1986)). Plaintiff has not shown the Defendants’ alleged

treatment of him was based on a constitutionally protected interest.

          The Supreme Court has recognized “class of one” equal protection claims

where a plaintiff asserts that he was irrationally discriminated against on an

individual basis, rather than as a member of a particular group. See Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000). A plaintiff can establish a “class

of one” claim by showing that he was “intentionally treated differently from others


8
 It does not appear Plaintiff intended to bring an independent equal protection claim. Instead,
Plaintiff’s response speculates that his conviction may have been what motivated Defendants’
excessive use of force. ECF Doc. 162, p. 22-25. Because Defendants raised the issue in their
motion, the undersigned has addressed it in an abundance of caution.
9
    Plaintiff was convicted for lewd or lascivious molestation of a minor.


Case No. 3:16cv15-RV-HTC
     Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 25 of 26
                                                                             Page 25 of 26


similarly situated and that there is no rational basis for the difference in treatment.”

Id. at 564. “To be ‘similarly situated,’ the comparators must be prima facie identical

in all relevant respects.” Grider v. City of Auburn, Ala., 618 F.3d 1240, 1264 (11th

Cir. 2010) (quotation and emphasis omitted). Plaintiff, however, has failed to

identify any similarly situated individual who was treated differently from him.

Thus, Defendants are entitled to summary judgment on this claim. See Novak v.

Cobb Cty.-Kennestone Hosp. Auth., 849 F. Supp. 1559, 1572 (N.D. Ga. 1994) (“In

order for there to have been a violation of equal protection, there must be evidence

that similarly situated persons were treated differently by the state.”)

         V.   Conclusion

         Accordingly, it is ORDERED:

         1.   Plaintiff’s Motion for Leave to Exceed Page Limitation and Accept in

its Current Form Plaintiff’s Motion in Opposition to the Defendant Officers’ Motion

for Summary Judgment (ECF Doc. 161) is GRANTED. Plaintiff’s response (ECF

Doc. 162) to Defendants’ Amended Motion for Summary Judgment is accepted as

filed.

         2.   Plaintiff’s Request for Entry of DVD-Video Evidence into the

Summary Judgment Record (ECF Doc. 163) is DENIED.

         3.   Defendant Corizon’s Motion to Strike Plaintiff’s Response (ECF Doc.

169) is DENIED. Plaintiff’s surreply (ECF Doc. 167) is accepted.



Case No. 3:16cv15-RV-HTC
    Case 3:16-cv-00015-RV-HTC Document 172 Filed 05/03/19 Page 26 of 26
                                                                          Page 26 of 26


      And it is respectfully RECOMMENDED:

      1.     That Defendant Corizon’s Motion for Summary Judgment (ECF Docs.

144, 145) be GRANTED.

      2.     That Defendants’ Johnson, Lucante and May’s Amended Motion for

Summary Judgment (ECF Doc. 156) be DENIED as to Plaintiff’s Eighth

Amendment claim and GRANTED as to Plaintiff’s Fourteenth Amendment claim.

      3.     That this matter be referred to the undersigned for further pretrial

proceedings on Plaintiff’s individual capacity Eighth Amendment excessive force

claim against Defendants Johnson, Lucante and May.

      At Pensacola, Florida, this 3rd day of May, 2019.



                                /s/ Hope Thai Cannon
                                HOPE THAI CANNON
                                UNITED STATES MAGISTRATE JUDGE



                           NOTICE TO THE PARTIES
Objections to these proposed findings and recommendations may be filed within 14
days after being served a copy thereof. Any different deadline that may appear on
the electronic docket is for the Court’s internal use only and does not control. A
copy of objections shall be served upon the Magistrate Judge and all other parties.
A party failing to object to a Magistrate Judge’s findings or recommendations
contained in a report and recommendation in accordance with the provisions of 28
U.S.C. § 636(b)(1) waives the right to challenge on appeal the district court’s order
based on unobjected-to factual and legal conclusions. See 11th Cir. R. 3-1; 28 U.S.C.
§ 636.



Case No. 3:16cv15-RV-HTC
